DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1, 3-5, 7, 10, 11, and 13 under 35 U.S.C. 112(b) or 35 U.S.SC. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 1112, the applicant) regards as the invention, are overcome by Applicants amendments to the claims in the response filed 04/27/2021. 

Claim Interpretation
Claim 1 includes the limitation, “each single fiber of the plurality of polyester staple fibers constituting the padding has an irregular diameter, with a difference between a maximum diameter and a minimum diameter of the irregular diameter in each of the polyester staple fibers being 2 µm to 20 µm based on an observation of a side face of each of the polyester staple fibers” in lines 7-10. Figure 2 of the specification displays a variation in diameter size along the length of the polyester staple fiber. Therefore, the phrase “irregular diameter” is interpreted as equivalent to a variation in diameter size along the length of the polyester staple fiber while maintaining the circular cross section.

Reasons for Allowance
Claims 1, 3-7, 10-11, and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a garment comprising: padding to be filled inside a covering fabric, wherein the padding is constituted by a plurality of polyester staple fibers having a circular outer peripheral cross section and each single fiber of the plurality of polyester staple fibers constituting the padding has an irregular diameter, with a difference between a maximum diameter and a minimum diameter of the irregular diameter in each of the polyester staple fibers being 2 µm to 20 µm based on an observation of a side face of each of the polyester staple fibers, the polyester staple fibers have a crimp change rate of 25% or less determined in accordance with JIS L 1015 (Test methods for man-made staple fibers) by the following formula:  crimp change rate = (F-E) / E x100, where E represents the number of crimps before filling (number/ 2.5 cm), and F represents the number of crimps after filling (number/ 2.5 cm), and a dewater rate of the garment determined by the following formula is 24% or less: dewater rate (%) = D / C x 100, where C represents a weight of the garment before washing, and D represents a weight of the garment directly after dewatering. 

Taniguchi et al. (JP 2006307364), cited in the office action mailed 06/26/2020, is the closest prior art of record. Taniguchi teaches a garment comprising bag-like side cloth (i.e., covering fabric) filled with batting (i.e., padding) (Taniguchi, [0001]; [0008]; [0019]; [0034]), wherein the batting comprises polyester staple fiber cotton having an open fiber structure (Taniguchi, [0014-0016]). Taniguchi teaches the garment is quilted (Taniguchi, [0034]). 
Taniguchi further teaches the fibers of the polyester staple fiber cotton has a fineness of 1 to 3 dtex (Taniguchi, [0022]) and a length of 30 to 80 mm (Taniguchi, [0023]). 
Along with other aspects of claim 1, Taniguchi does not teach each of the plurality of polyester staple fibers constituting the padding has an irregular diameter, with a difference between a maximum diameter and a minimum diameter of the irregular diameter in each of the polyester staple fibers being 2 µm to 20 µm based on an observation of a side face of each of the polyester staple fibers. In addition, Taniguchi does not teach the polyester staple fibers have 

Fairfield (US 3,676,991), cited in the office action mailed 06/26/2020, is relevant to the claimed invention. Fairfield teaches a polyester staple fiber having a varying diameter along its length (Fairfield, col. 3 lines 33-34; col. 8 lines 7-9 62-68; col. 1 lines 20-26; FIG. 6). Fairfield teaches the standard deviation of the transverse dimension along the filament length and from filament to filament is at least 0.08x10-3 (i.e., 0.8 µm) (Fairfield, col. 8 lines 62-74), wherein this standard deviation is higher than any presently known synthetic staple fiber (Fairfield, col. 8 lines 74-75). 
	While Fairfield teaches the standard deviation of the transverse dimension along the filament length is at least 0.08x10-3 (i.e., 0.8 µm), Fairfield teaches a standard deviation of at least 0.08x10-3 (i.e., 0.8 µm) is higher than any presently known synthetic staple fiber. Fairfield provides no motivation to increase the standard deviation of the transverse dimension to the range of 2 µm to 20 µm, let alone to do so in order to attain a dewatering rate of great 24% or less. 

Therefore, there is no prior art, either alone or in combination, which teaches a garment comprising: padding to be filled inside a covering fabric, wherein the padding is constituted by a plurality of polyester staple fibers having a circular outer peripheral cross section and each single fiber of the plurality of polyester staple fibers constituting the padding has an irregular diameter, with a difference between a maximum diameter and a minimum diameter of the 

Claims 3-7, 10-11, and 13 depend from claim 1 and thus are in condition for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789